424 F.2d 547
Jack MARTINEZ et al., Plaintiff-Appellants,v.PHILLIPS PETROLEUM COMPANY, Defendant-Appellee.
No. 23059.
United States Court of Appeals, Ninth Circuit.
April 28, 1970.

Appeal from the United States District Court for the District of Idaho; Ray McNichols, Judge.
Weldon Wood (argued), McClenahan & Greenfield, Boise, Idaho, for appellants.
J. Tyler Hull (argued), Bogle, Gates, Dobrin, Wakefield & Long, Seattle, Wash., Merrill & Merrill, Pocatello, Idaho, for appellee.
Before DUNIWAY and WRIGHT, Circuit Judges, and BYRNE, District Judge*.
PER CURIAM:


1
Martinez and others are plaintiffs below and appeal from a judgment dismissing their action on the ground that there is no liability. The district judge, the Honorable Ray McNichols, wrote a careful and detailed opinion in the case which is reported at 283 F.Supp. 514 (1968). As to count one of the complaint, we affirm for the reasons stated by the district judge at 283 F.Supp. pp. 523-533. As to count two of the complaint, we affirm for the reason stated by the district judge under the heading "Issue of Law No. 10 states:" at 283 F.Supp. pp. 521-523. We express no opinion as to the correctness of his decision under issues 8 and 9, discussed at 283 F.Supp. pp. 518-521.


2
Affirmed.



Notes:


*
 Honorable William M. Byrne, United States District Judge, Central District of California, sitting by designation